EXHIBIT 10.22

AMENDMENT AND WAIVER AGREEMENT

                     THIS AMENDMENT AND WAIVER AGREEMENT (this “Agreement”)
dated as of August ___, 2009, is entered into among Visual Management Systems,
Inc, a Nevada corporation (the “Company”) and the holders of the Company’s
Original Issue Discount 5% Senior Secured Convertible Debentures (individually,
a “Holder” and collectively, the “Holders”). Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Purchase Agreement or the Debentures (each as defined below).

                     WHEREAS, pursuant to a Securities Purchase Agreement, as
amended, (the “Purchase Agreement”) dated November 29, 2007, between the Company
and the Holders, the Company sold Original Issue Discount 5% Senior Secured
Convertible Debentures (the “Debentures”) to the Holders, in the aggregate sum
of $3.75 million in Principal Amount; and

                     WHEREAS, the Company has requested that the Holders agree
to certain waivers and amendments under the Transaction Documents, and the
Holders have agreed to such request, subject to the terms and conditions of this
Agreement;

     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Holder hereby agrees as
follows:

          1.        Waiver of Defaults on the Debentures. The Holders hereby
waive the Company’s compliance with Section 8(a)(i)(B) of the Debentures in
connection with the Company’s failure to pay interest since August 2008, and
failure to make payments pursuant to the Monthly Redemption beginning in
November 2008 and continuing through the date of this Agreement (the “Limited
Default Waiver”). This Limited Default Waiver shall not affect the rights set
forth in Section 8 of the Debentures with respect to any other present or future
Events of Default.

          2.        Adjusted Principal Amount. The Company hereby agrees to
issue to each Holder in exchange for such Holder’s Debentures, an amended and
restated debenture (the “Amended and Restated Debentures”) with a principal
amount equal to the Principal Amount of such Holder’s current Debenture plus all
outstanding and unpaid interest due and payable on such Debenture as of the date
hereof. The individual principal amounts of the Amended and Restated Debentures
are as set forth on Schedule A attached hereto. Other than as amended hereunder,
the rights and obligations of the Holders and the Company with respect to the
Amended and Restated Debentures shall be identical in all respects to the rights
and obligations of the Holders and the Company with respect to the Debentures
and the Underlying Shares issued and issuable pursuant to each Purchase
Agreement. For clarity, the Purchase Agreement and all Transaction Documents
thereunder are hereby amended so that the term “Debentures” includes the Amended
and Restated Debentures and the term “Underlying Shares” includes the shares of
Common Stock issuable upon conversion and redemption thereof, and the term
“Transaction Documents” shall be amended to include this Agreement. The Amended
and Restated Debentures are being issued in substitution for and not in
satisfaction of the outstanding Debentures of each Holder. Upon the written
request of either any of the Holders or the Company, each party shall use
commercially reasonable efforts to deliver the instruments representing the
original Debentures to the Company in exchange for such Holder’s Amended and
Restated Debenture that reflect the revised terms of such securities as set
forth in this Agreement.

          3.        Adjustment to the Conversion Price. The Company hereby
agrees to amend the terms of the Amended and Restated Debenture as follows:

 

 

 

          (a)          The Conversion Price of the Amended and Restated
Debentures shall be reduced to be equal to (a) from the date hereof until
January 1, 2010, $0.10 per share, subject to adjustment therein and (b) from
January 1, 2010 until the Maturity Date, 80% of the lowest  daily volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the Trading Market on which the Common Stock is then listed
or quoted as reported by Bloomberg L.P. during the 20 Trading Days immediately
prior to the applicable Conversion Date, but in no case less than $0.00625. As
such, Section 4(b) of the Amended and Restated Debentures is hereby deleted in
its entirety and replaced with the following:

1

--------------------------------------------------------------------------------



 

 

 

 

 

“Conversion Price.  From August __, 2009 until January 1, 2010, the conversion
price in effect on any Conversion Date shall be equal to $0.10, subject to
adjustment herein (the “Conversion Price”) and, from January 1, 2010 until the
Maturity Date, the conversion price in effect on any Conversion Date shall be
equal to the lesser of (a) $0.10, subject to adjustment herein (the “Set Price”)
and (b) 80% of the lowest  daily volume weighted average price of the Common
Stock for such date (or the nearest preceding date) on the Trading Market on
which the Common Stock is then listed or quoted as reported by Bloomberg L.P.
during the 20 Trading Days immediately prior to the applicable Conversion Date,
but in no case less than $0.00625 (subject to adjustment herein) (the
“Conversion Price”).”

 

 

 

 

            (b)       Section 5(a) of the Amended and Restated Debenture shall
be deleted in its entirety and replaced with the following:

 

 

 

 

 

“Stock Dividends and Stock Splits. If the Company, at any time while this
Debenture is outstanding: (A) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any Common Stock Equivalents (which, for avoidance of doubt,
shall not include any shares of Common Stock issued by the Company upon
conversion of, or payment of interest on, the Debentures); (B) subdivides
outstanding shares of Common Stock into a larger number of shares; (C) combines
(including by way of a reverse stock split) outstanding shares of Common Stock
into a smaller number of share; or (D) issues, in the event of a
reclassification of shares of the Common Stock, any shares of capital stock of
the Company, then the Set Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding any treasury
shares of the Company) outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to this Section shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.”

 

 

 

 

            (c)       Section 5(b) of the Amended and Restated Debenture shall
be deleted in its entirety and replaced with the following:

 

 

 

 

 

“Subsequent Equity Sales. If, at any time while this Debenture is outstanding,
the Company or any Subsidiary, as applicable, sells or grants any option to
purchase or sells or grants any right to reprice, or otherwise disposes of or
issues (or announces any sale, grant or any option to purchase or other
disposition), any Common Stock or Common Stock Equivalents entitling any Person
to acquire shares of Common Stock at an effective price per share that is lower
than the then Set Price (such lower price, the “Base Conversion Price” and such
issuances, collectively, a “Dilutive Issuance”) (if the holder of the Common
Stock or Common Stock Equivalents so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which are issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share that is lower
than the Set Price, such issuance shall be deemed to have occurred for less than
the Set Price on such date of the Dilutive Issuance), then the Set Price shall
be reduced to equal the Base Conversion Price. Such adjustment shall be made
whenever such Common Stock or Common Stock Equivalents are issued.
Notwithstanding the foregoing, no adjustment will be made under this Section
5(b) in respect of an Exempt Issuance. If the Company enters into a Variable
Rate Transaction, despite the prohibition set forth in the Purchase Agreement,
the Company shall be deemed to have issued Common Stock or Common Stock
Equivalents at the lowest possible conversion price at which such securities may
be converted or exercised. The Company shall notify the Holder in writing, no
later than 1 Business Day following the issuance of any Common Stock or Common
Stock Equivalents subject to this Section 5(b), indicating therein the
applicable issuance price, or applicable reset price, exchange price, conversion
price and other pricing terms (such notice, the “Dilutive Issuance Notice”). For
purposes of clarification, whether or not the Company provides a Dilutive
Issuance Notice pursuant to this Section 5(b), upon the occurrence of any
Dilutive Issuance, the Holder is entitled to receive a number of Conversion
Shares based upon the Base Conversion Price on or after

2

--------------------------------------------------------------------------------



 

 

 

 

 

the date of such Dilutive Issuance, regardless of whether the Holder accurately
refers to the Base Conversion Price in the Notice of Conversion.”

 

 

 

 

            (d)       Section 5(c) of the Amended and Restated Debenture shall
be deleted in its entirety and replaced with the following:

 

 

 

 

 

“Subsequent Rights Offerings. If the Company, at any time while the Debenture is
outstanding, shall issue rights, options or warrants to all holders of Common
Stock (and not to Holders) entitling them to subscribe for or purchase shares of
Common Stock at a price per share that is lower than the VWAP on the record date
referenced below, then the Set Price shall be multiplied by a fraction of which
the denominator shall be the number of shares of the Common Stock outstanding on
the date of issuance of such rights or warrants plus the number of additional
shares of Common Stock offered for subscription or purchase, and of which the
numerator shall be the number of shares of the Common Stock outstanding on the
date of issuance of such rights or warrants plus the number of shares which the
aggregate offering price of the total number of shares so offered (assuming
delivery to the Company in full of all consideration payable upon exercise of
such rights, options or warrants) would purchase at such VWAP. Such adjustment
shall be made whenever such rights or warrants are issued, and shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such rights, options or warrants.”

 

 

 

 

            (e)       Section 5(d) of the Amended and Restated Debenture shall
be deleted in its entirety and replaced with the following:

 

 

 

 

 

“Pro Rata Distributions. If the Company, at any time while this Debenture is
outstanding, distributes to all holders of Common Stock (and not to the Holders)
evidences of its indebtedness or assets (including cash and cash dividends) or
rights or warrants to subscribe for or purchase any security (other than the
Common Stock, which shall be subject to Section 5(b)), then in each such case
the Set Price shall be adjusted by multiplying such Set Price in effect
immediately prior to the record date fixed for determination of stockholders
entitled to receive such distribution by a fraction of which the denominator
shall be the VWAP determined as of the record date mentioned above, and of which
the numerator shall be such VWAP on such record date less the then fair market
value at such record date of the portion of such assets or evidence of
indebtedness so distributed applicable to 1 outstanding share of the Common
Stock as determined by the Board of Directors of the Company in good faith. In
either case the adjustments shall be described in a statement delivered to the
Holder describing the portion of assets or evidences of indebtedness so
distributed or such subscription rights applicable to 1 share of Common Stock.
Such adjustment shall be made whenever any such distribution is made and shall
become effective immediately after the record date mentioned above.”

 

 

 

 

            (f)       Section 5(g)(i) of the Amended and Restated Debenture
shall be deleted in its entirety and replaced with the following:

 

 

 

 

 

“Adjustment to Set Price. Whenever the Conversion Price or Set Price is adjusted
pursuant to any provision of this Section 5, the Company shall promptly deliver
to each Holder a notice setting forth the Conversion Price or Set Price, as
applicable, after such adjustment and setting forth a brief statement of the
facts requiring such adjustment.”

 

 

 

          4.          Adjustment to Exercise Price of Warrants. The Exercise
Price of the Warrants shall be adjusted to be equal to $0.12 per share, subject
to adjustment therein. As such, Section 2(b) of the Warrants is hereby deleted
in its entirety and replaced with the following:

 

 

 

“Exercise Price. The exercise price per share of the Common Stock under this
Warrant shall be $0.12, subject to adjustment hereunder (the “Exercise Price”).

3

--------------------------------------------------------------------------------



 

 

 

            5.        Representations and Warranties of the Company. The Company
hereby makes the representations and warranties set forth below to the Holders
as of the date of its execution of this Agreement:

 

 

            (a)       Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, its board of directors
or its stockholders in connection therewith other than in connection with the
Required Approvals. This Agreement has been duly executed by the Company and,
when delivered in accordance with the terms hereof, will constitute the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

 

 

            (b)       No Conflicts. The execution, delivery and performance of
this Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby do not and will not: (i) conflict with or
violate any provision of the Company’s certificate or articles of incorporation,
bylaws or other organizational or charter documents; or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company in connection with, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any material agreement, credit
facility, debt or other material instrument (evidencing Company debt or
otherwise) or other material understanding to which such Company is a party or
by which any property or asset of the Company is bound or affected; or (iii)
subject to the Required Approvals, conflict with or result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which the Company is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company is bound or affected.

 

 

 

            (c)       Issuance of the Amended and Restated Debentures. The
Amended and Restated Debentures are duly authorized and, upon the execution of
this Agreement by the Holders will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents. The
Underlying Shares, when issued in accordance with the terms of the Amended and
Restated Debentures will be validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company. The Company has reserved from its
duly authorized capital stock a number of shares of Common Stock for issuance of
the Underlying Shares sufficient for the conversion in full of the Amended and
Restated Debentures.

 

 

 

            (d)       Holding Period for Amended and Restated Debentures.
Pursuant to Rule 144, the holding period of the Amended and Restated Debentures
(and Underlying Shares issuable upon conversion and redemption thereof) shall
tack back to the original issue date of each of the Debentures. The Company
agrees not to take a position contrary to this paragraph. The Company agrees to
take all actions, including, without limitation, the issuance by its legal
counsel of any necessary legal opinions (which may be satisfied pursuant to
Section 7), necessary to issue to the Amended and Restated Debentures (and
Underlying Shares issuable upon conversion and redemption thereof) without
restriction and not containing any restrictive legend without the need for any
action by the Holder.

 

 

 

            (e)       No Novation. The Amended and Restated Debentures are being
issued in substitution for and not in satisfaction of the Debentures. The
Amended and Restated Debentures shall not constitute a novation or satisfaction
and accord of any of the Debentures. The Company hereby acknowledges and agrees
that the Amended and Restated Debentures shall amend, restate, modify, extend,
renew and continue the terms and provisions contained in the Debentures and
shall not extinguish or release the Company or any of its

4

--------------------------------------------------------------------------------



 

 

 

Subsidiaries under any Transaction Document (as defined in the Purchase
Agreement) or otherwise constitute a novation of its obligations thereunder.

 

 

 

          (f)       Equal Consideration. Except as set forth in this Agreement,
no consideration has been offered or paid to any person to amend or consent to a
waiver, modification, forbearance or otherwise of any provision of any of the
Amended and Restated Debentures or Transaction Documents.

 

 

 

          (g)       Affirmation of Prior Representations and Warranties. Except
as set forth in the SEC Reports, the Company hereby represents and warrants to
the Holder that the Company’s representations and warranties set forth in each
of the documents executed by the Company in connection with the Transaction
Documents are true and correct as of the date hereof.

 

 

            6.      Representations and Warranties of the Holders. The Holders
severally and not jointly hereby make the representation and warranty set forth
below to the Company that as of the date of its execution of this Agreement.
Such Holder represents and warrants that (a) the execution and delivery of this
Agreement by it and the consummation by it of the transactions contemplated
hereby have been duly authorized by all necessary action on its behalf and (b)
this Agreement has been duly executed and delivered by such Holder and
constitutes the valid and binding obligation of such Holder, enforceable against
it in accordance with its terms except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

            7.      Legal Opinion. The Company hereby agrees to cause its legal
counsel to issue a legal opinion to the undersigned Holders and the Transfer
Agent regarding this Agreement and the transactions contemplated hereby, in form
and substance reasonably acceptable to the Holders, including an opinion that
the Amended and Restated Debentures may be sold pursuant to Rule 144 without
volume restrictions or manner of sale limitations and that certificates
representing securities issuable upon conversion of the Amended and Restated
Debentures may be issued without a restrictive legend as required pursuant to
Section 4.1 of the Purchase Agreement.

 

            8.      Public Disclosure. The Company shall, as soon as practical
and, in any event, within 4 days of the date hereof, issue a Current Report on
Form 8-K, reasonably acceptable to the Holders, disclosing the material terms of
the transactions contemplated hereby and attaching this Agreement as an exhibit
thereto. The Company shall consult with the Holders in issuing any other press
releases with respect to the transactions contemplated hereby.

 

            9.      Effect on Transaction Documents. Except as expressly set
forth above, all of the terms and conditions of the Transaction Documents shall
continue in full force and effect after the execution of this Agreement and
shall not be in any way changed, modified or superseded by the terms set forth
herein, including, but not limited to, any other obligations the Company may
have to the Holders under the Transaction Documents. Notwithstanding the
foregoing, this Agreement shall be deemed for all purposes as an amendment to
any Transaction Document as required to serve the purposes hereof, and in the
event of any conflict between the terms and provisions of any other Transaction
Document, on the one hand, and the terms and provisions of this Agreement, on
the other hand, the terms and provisions of this Agreement shall prevail.

 

            10.    Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Holders.

 

            11.    Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be delivered as
set forth in the Purchase Agreement.

 

            12.    Survival. All warranties and representations (as of the date
such warranties and representations were made) made herein or in any certificate
or other instrument delivered by it or on its behalf under this Agreement shall
be considered to have been relied upon by the parties hereto and shall survive
the execution of this Agreement.

5

--------------------------------------------------------------------------------



 

            13.    Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties; provided, however, that no party may assign this Agreement or the
obligations and rights of such party hereunder without the prior written consent
of the other parties hereto.

 

            14.    Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

            15.    Fees and Expenses. At the Closing, the Company has agreed to
reimburse Enable Opportunity Partners, LP the non-accountable sum of $2,500 for
its legal fees and expenses, none of which has been paid prior to the Closing.
Except as expressly set forth in this Agreement, each party shall pay the fees
and expenses of its advisers, counsel, accountants and other experts, if any,
and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.

 

            16.    Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
pursuant to the Governing Law provision of the Purchase Agreement.

 

            17.    Severability. If any provision of this Agreement is held to
be invalid or unenforceable in any respect, the validity and enforceability of
the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

            18.    Construction. The headings herein are for convenience only,
do not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

            19.    Entire Agreement. The Agreement, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

            20.    Independent Nature of Holders’ Obligations and Rights. The
obligations of each Holder hereunder are several and not joint with the
obligations of any other Holders hereunder, and no Holder shall be responsible
in any way for the performance of the obligations of any other Holder hereunder.
Nothing contained herein or in any other agreement or document delivered at any
closing, and no action taken by any Holder pursuant hereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.

6

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed by their proper and duly authorized officers as of
the day and year first above written.

 

 

 

 

 

Visual Management Systems, Inc.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Enable Opportunity Partners, LP

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Enable Growth Partners, LP

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Pierce Diversified Master Fund, LLC, Ena

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

Title:

 

Schedule A – Principal Amounts of Amended and Restated Debentures

 

 

 

 

 

Holder

 

Principal Amount of Amended and Restated Debenture

 

 

 

Enable Growth Partners LP

 

$

3,587,159

 

Enable Opportunity Partners LP

 

$

398,573

 

Pierce Diversified Strategy Master Fund LLC

 

$

98,010

 

7

--------------------------------------------------------------------------------